        Case 2:21-cv-00032-WJ-SMV Document 3 Filed 03/23/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

RUFINO TORRES,

       Petitioner,

v.                                                                       No. 21-cv-0032 WJ/SMV

DWAYNE SANTISTEVAN,

       Respondent.


             ORDER PERMITTING AMENDMENT AND REQUIRING CURE

       THIS MATTER is before the Court on Petitioner Rufino Torres’s 28 U.S.C. § 2254 habeas

petition [Doc. 1] (“Petition”), filed on January 12, 2021. Torres challenges his state convictions

for burglary and larceny based on, inter alia, ineffective assistance of counsel and due process

violations. See generally [Doc. 1]. About two weeks after filing the Petition, Torres filed a Motion

to Amend. [Doc. 2] (“Motion”). The Motion elaborates on the claims listed in the Petition and

raises additional grounds for relief. See generally id. It appears that Torres intends for the Motion

to function as a supplement to the Petition. Because this proceeding is still in the screening phase

and Respondent has not filed an answer, the Court will grant the Motion. See Fed. R. Civ.

P. 15(a)(1) (allowing amendment as a matter of course before service or the filing of a responsive

pleading). The Court will treat the Motion as a supplement to the Petition, and the two documents

will function as the controlling pleading in this case. [Docs. 1, 2].

       Before the Court will consider Torres’s habeas claims, he must pay the $5 filing fee or file

a motion for leave to proceed in forma pauperis along with a six-month inmate account statement.

See 28 U.S.C. § 1915. Torres must cure this deficiency no later than April 23, 2021. Finally, all
          Case 2:21-cv-00032-WJ-SMV Document 3 Filed 03/23/21 Page 2 of 2




filings in this matter must include the case number (21-cv-0032 WJ/SMV). The failure to timely

comply with this Order will result in dismissal of the Petition without prejudice and without further

notice.

          IT IS THEREFORE ORDERED that the Motion to Amend [Doc. 2] is GRANTED; and

the Clerk’s Office shall RE-TITLE that filing on the docket as a Supplement to the Petition.

          IT IS FURTHER ORDERED that no later than April 23, 2021, Torres shall either pay

the $5 filing fee, or alternatively, file a motion for leave to proceed in forma pauperis along with

an inmate account statement reflecting financial transactions between July 12, 2020 and

January 12, 2021.

          IT IS FURTHER ORDERED that the Clerk’s Office MAIL Torres a blank motion for

leave to proceed in forma pauperis.

          IT IS SO ORDERED.

                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                 2
